           Case 2:20-cv-00200-JTK Document 12 Filed 05/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

EDWARD EUGENE CADE                                                                   PETITIONER
Reg. #33494-177

v.                             Case No. 2:20-cv-00200 JTK

JOHN P. YATES1, Warden,                                                        RESPONDENT
FCI-Forrest City

                                          JUDGMENT

      Pursuant to the Memorandum and Order entered in this case on this date, IT IS

CONSIDERED, ORDERED and ADJUDGED that Petitioner’s habeas petition is

DISMISSED with prejudice.

      SO ADJUDGED this 12th day of May, 2021.



                                                   ___________________________________
                                                   UNITED STATES MAGISTRATE JUDGE




      1
          Substituted for former Warden Hendrix pursuant to Fed. R. Civ. P. 25(d).
